Citation Nr: 0711602	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-34 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.  He died in August 2001, and the appellant is 
his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  Specifically, the appellant claims that the 
veteran's post-traumatic stress disorder (PTSD) and exposure 
to Agent Orange caused or contributed to cause his death.

The veteran died in August 2001 and the certificate of death 
listed his immediate cause of death as emphysema.

In an April 2004 letter, a private physician, T. H., M.D., 
stated that the veteran "did suffer from [PTSD] due to his 
service in Vietnam.  This definitely impacted his care.  His 
wife does recall him hallucinating and suffering from 
delusions in the intensive care unit.  The major cause of his 
demise was pulmonary emphysema.  There is no question that 
the [PTSD] impacted his care."  However, Dr. H. did not 
provide a basis and authority for this statement.

The Board notes that private hospital discharge summaries 
dated in April 2000, December 2000, March 2001, and August 
2001, from Forsyth Medical Center, provided diagnoses of 
PTSD.  However, the underlying treatment and clinical records 
have not been associated with the claims file to show the 
bases of the diagnoses of PTSD.

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the appellant and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated the veteran 
for PTSD.  An attempt must be made to 
obtain, with any necessary 
authorization from the appellant, 
copies of pertinent treatment records 
identified by her in response to this 
request which have not been previously 
secured.  Any documents obtained must 
be associated with the claims file.

2.	The RO must contact the Forsythe 
Medical Center for all treatment and 
clinical records concerning the 
veteran's hospitalizations in April 
2000, December 2000, March 2001, and 
August 2001.  Specifically, Forsythe 
Medical Center must be requested to 
provide all records of mental health 
examinations and clinical records 
pertaining to the discharge diagnoses 
of PTSD.

3.	The RO must contact Dr. T. H. who 
provided the April 2004 opinion and 
request that Dr. H. provide all 
clinical records of his treatment of 
the veteran.  Dr. H. must specifically 
state the clinical findings for his 
diagnosis of PTSD, and the reasons and 
bases for his opinion that the 
veteran's PTSD "impacted his care."  
Dr. H must provide all information 
regarding medical literature and 
clinical findings upon which said 
opinion is based.

4.	All attempts to secure the evidence 
listed above must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the appellant must be 
notified and (a) the specific records 
that cannot be obtained must be 
identified; (b) the efforts that were 
made to obtain those records must be 
explained; and (c) any further action 
to be taken by VA with respect to the 
claims must be noted.  The appellant 
and her representative must then be 
given an opportunity to respond.

5.	After completing the above actions, the 
RO must readjudicate the appellant's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit on appeal 
remains denied, the appellant and her 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.
No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

